                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

JOSHUA STRICKLIN                                                             PLAINTIFF
ADC #138119

v.                          CASE NO. 5:18-CV-00224 BSM

KENNETH STARK, et al.                                                     DEFENDANTS

                                         ORDER

       After careful review of the record, the recommended disposition [Doc. No. 31]

submitted by United States Magistrate Judge Beth Deere is adopted.            Accordingly,

defendants’ motion for summary judgment [Doc. No. 27] is granted, and this case is

dismissed. The claims regarding Joshua Stricklin’s assignment to punitive isolation are

dismissed with prejudice, and the claims regarding the failure to receive a 48-hour relief

period after serving 30 days in punitive isolation are dismissed without prejudice.

       IT IS SO ORDERED this 18th day of June 2019.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
